                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

JAMES M. BROADHEAD,                            )
AIS #224802,                                   )
                                               )
            Plaintiff,                         )
                                               )
  v.                                           )       CASE NO. 2:19-CV-164-WHA
                                               )
NURSE LAGUAN COBB, et al.,                     )
                                               )
            Defendants.                        )

                                           ORDER

        On March 12, 2019, the Magistrate Judge entered a Recommendation (Doc. #2)

 to which no timely objections have been filed. After an independent review of the

 record and upon consideration of the Recommendation, it is ORDERED that:

       1.    The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is dismissed without prejudice for the Plaintiff’s failure to pay the full

filing fee upon the initiation of this case.

       A separate Final Judgment will be entered.

       DONE this 15th day of April, 2019.



                                /s/ W. Harold Albritton
                                SENIOR UNITED STATES DISTRICT JUDGE
